DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1-6, 8-17, 19, the cancellation of claim 20 and the addition of claims 21-25.
Claim Objections
The previous claim objections are withdrawn due to the current amendments.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn due to the current amendments.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 22 and 25 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 25 have been written to state “…the series of output pulses at irregular intervals using two or more axial modes…”. The specification at [0096] is found to teach the laser device has the ability to vary the time interval between successive pulses. As an “irregular interval” is understood to be a non-constant interval, this is of narrower scope than “varying time intervals” as it is understood that a time interval could be changed from one value to another while retaining a constant interval (e.g. operation with 5ns between pulses is changed to operation with 10ns between pulses, the 2 operating modes having constant intervals of 5ns and 10ns, respectively). The originally filed disclosure therefore does not make clear the Applicant had possession of the claimed invention at the time of filing.
Claim 4 has been written to state “less than 5 ns”, “at least 0.8 uJ” and “at least 100kHz”. Each of these statements present open ended ranges, the extremes of which do not find support in the original specification. For example, some parameters, such as the resonator length, find clear support for open ended ranges (spec [0046], “less than 5mm”) while the above noted parameters do not. The originally filed disclosure therefore does not make clear the Applicant had possession of the claimed invention at the time of filing.
Claim 22 has been written to state the distance between the ends of the resonators prevents multi-transverse mode lasing. [0089, 90] discuss resonator length and transverse modes, but do not clearly disclose the distance between the ends of the resonators prevents multi-transverse mode lasing. The originally filed disclosure therefore does not make clear the Applicant had possession of the claimed invention at the time of filing.
Claim 25 has been written to state “at least 0.8 uJ” and “at least 100kHz”. Each of these statements present open ended ranges, the extremes of which do not find support in the original specification. For example, some parameters, such as the resonator length, find clear support for open ended ranges (spec [0046], “less than 5mm”) while the above noted parameters do not. The originally filed disclosure therefore does not make clear the Applicant had possession of the claimed invention at the time of filing.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 15 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For purposes of examination, approximately will be understood to be within 10%.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 10, 11, 15, 16 , 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thony et al. (US 5892586) in view of Bao et al. (US 2018/0188371).
	With respect to claim 1, Thony teaches a passively Q-switched laser (fig.1/2) configured to output a series of output pulses in an output beam at a lasing wavelength between 1.2 and 1.4 microns (col.4 lines 15-21; col.7 lines 1-3, 1.32um) comprising: a gain element having a first and a second surface (fig.2 #22, Nd:YAG, left/ridge sides), the first surface having a highly reflective coating at the lasing wavelength between 1.2 and 1.4 microns to form a first end of the resonator (fig.2 #24, necessarily “highly reflective” to form the resonator of a quality to support lasing); a saturable absorber element (fig.2 #28); a second end of the resonator formed by a second surface having a partially transmitting optical coating at the lasing wavelength between 1.2 and 1.4 microns (fig.2 #26, necessarily partially transmitting to emit the produced light; see demonstration at fig.3); and a pump source having a pump beam directed to the first surface of the gain element (fig.2 col.4 line 61 – col.5 line 15, via “input mirror”, demonstrated at left in fig.3); wherein the passively q-switched laser is configured or controlled to emit output pulses in the series of output pulses at intervals using two or more axial modes (fig.5, col.6 lines 25-40), so as to create a distinct code (“code” understood to be the sequence of output pulses with the particular wavelengths 1 and 2). Thony further teaches modulation of the 2 axial modes (col.3 lines 40-44, col.6 lines 55-60). Thony does not teach the modulation of the modes of different wavelengths to be of an irregular interval. Bao teaches a similar laser system using multiple output wavelengths ([0042]) and wherein those wavelengths have modulated intervals which are irregular ([0029] via “pseudo-random” modulation). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Thony to utilize a pseudo-random type (i.e. irregular) modulation pattern as demonstrated by Bao in order to avoid interference when using multiple laser sources/detectors in a same space (Bao [0029, 41]).
	Please refer to the Conclusion section below for a list of references demonstrating LIDAR systems are useful and related to gas measurement systems.
	With respect to claim 2, Thony teaches the device outlined above, including the resonator length to be a result effective variable allowing for a desired mode scheme (col.6 lines 42-54) as well as a resonator length without q-switch to be less than 5mm (0.750 mm, col.6 lines 49-51), but does not teach a distance between the first and second ends of the resonator is less than 5mm. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the resonator length of Thony to be less than 5mm as Thony has demonstrated the majority of the resonator length is much smaller than 5mm and further teaches the resonator length is a result effective variable enabling for a selection of a desired mode scheme (see MPEP 2144.05 II A/B).
	With respect to claim 4, Thony teaches the device outlined above, but does not teach the output pulses have a pulse duration of less than 5ns, a pulse energy of at least 0.8uJ, and an average pulse repetition frequency of at least 100 kHz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt the system of Thony to make use of pulses having a pulse duration of less than 5ns, a pulse energy of at least 0.8uJ, and an average pulse repetition frequency of at least 100 kHz which allows for selection of desired pulse characteristics to fit the given sensing/ranging application, the medium the light is traversing and the distance being traversed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, the selection of the pulse duration, pulse energy and pulse repetition frequency, is obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. This claim is prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious). 
Note that the specification contains no disclosure of either the critical nature of the claimed pulse characteristics or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen operation condition or upon another variable recited in a claim, the Applicant must show that the chosen operation conditions are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
With respect to claim 6, Thony teaches the gain peak of the gain element is not centered on a peak of the axial mode spectrum (fig.5) and the number of modes used and their positions overlapping the gain spectrum are result effective variables which allow for different wavelengths output to probe unknown gas and to have different powers based on the amount of available gain relative to the position on the gain curve (col.6 lines 18-39, fig.4, 5). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adjust the mode profile of Thony in order to make use of 2 modes offset unequally from the gain peak as Thony has demonstrated the use of multiple modes and their gain overlap to be result effective variables allowing for a desired spectrum and output power delivered to the gas to be detected (see also MPEP 2144.05 II A/B).
With respect to claim 10, Thony teaches two or more axial modes are controlled relative to the gain peak of the gain element by passively controlling the resonator length (fig.2, via use of the type of gain material and fixed cavity construction the axial mode spectrum relative to the gain peak is controlled).  
With respect to claim 11, Thony teaches the resonator length is actively controlled to shift the two or more axial modes, relative to a gain peak of the gain element (col.6 lines 55-60).
With respect to claim 15, Thony, as modified by Bao, teaches the irregular pulsed output outlined above, but does not teach the intervals vary by up to approximately 30%. Bao has recognized that the pulse intervals are result effective variables enabling the ability to distinguish pulses amongst multiple systems ([0029, 41]). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the pulse intervals of Thony and Bao to be within a variance of approximately 30% as Bao has demonstrated such pulse spacings are result effective variables enabling the use of multiple systems with reduced interference (see MPEP 2144.05 II A/B).
With respect to claim 16, Thony teaches the device outlined above, but does not teach a small-signal, single-pass absorption of light by the saturable absorber element at the lasing wavelength is in the range of 2.5-21%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt the system of Thony to make use of a small-signal, single-pass absorption of light by the saturable absorber element at the lasing wavelength is in the range of 2.5-21% which allows for selection of a desired doping level of the absorber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, the selection of the small-signal, single-pass absorption of light by the saturable absorber element at the lasing wavelength is in the range of 2.5-21%, is obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. This claim is prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious). 
Note that the specification contains no disclosure of either the critical nature of the claimed absorption characteristics or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen operation condition or upon another variable recited in a claim, the Applicant must show that the chosen operation conditions are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
With respect to claim 18, Thony teaches a laser ranging system comprising: the passively Q-switched laser as recited in claim 1; and Patent Application of Thomas J. Kane and John L. Nightingale fora detector (fig.1 #16).  
With respect to claim 22, Thony teaches the device outlined above, including the resonator length to be a result effective variable allowing for a desired mode scheme (col.6 lines 42-54), but does not teach a distance between the first and second ends of the resonator is sufficient to prevent the laser from resonating in multiple transverse modes. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the resonator length of Thony to be in a range preventing multiple transverse modes in order to make use of a fundamental, Gaussian, shaped mode for easy optical coupling as Thony teaches the resonator length is a result effective variable enabling for a selection of a desired mode scheme (see MPEP 2144.05 II A/B).

Claims 3, 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thony and Bao in view of Eichenholz et al. (US 2020/0076152, not provisional with support).
With respect to claim 3, Thony teaches the device outlined above, but does not teach the saturable absorber element is spaced apart from the gain element. Eichenholz teaches forming a reflective coating between the gain and absorbing mediums (fig.12 #490). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the coating of Eichenholz in the system of Thony in order to return un-absorbed pump light to the gain medium (Eichenholz, [0139]).
With respect to claim 7, Thony teaches the device outlined above, but does not teach a pulse frequency is adjusted by controlling a current to the pump source.  Eichenholz teaches a q-switched laser (fig.12) and additionally teaches adjusting power by changing the bias current to the pump changes the pulse frequency ([0160]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Thony to utilize a pump current adjustment to allow for a change in pulse frequency as demonstrated by Eichenholz in order to adapt the system for various applications which benefit from an increase or decrease in the pulse rate.
With respect to claim 17, Thony teaches the device outlined above, including the pump to be a laser diode (col.4 lines 60-62), but does not teach the pump source is a laser diode and an output wavelength of the laser diode is locked by a grating.  Eichenholz further teaches the use of laser diodes with gratings as the pump ([0117, 120-121]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a grating based laser diode as the pump source in Thony as taught by Eichenholz in order to make use of a stable wavelength source of excitation light. 

Claims 5, 8 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thony in view of Bao and Feve et al. (US 7648290).
With respect to claim 5, Thony teaches the device outlined above, including the resonator length to be a result effective variable allowing for a desired mode scheme (col.6 lines 42-54) as well as a resonator length without q-switch to be less than 5mm (0.750 mm, col.6 lines 49-51), but does not teach a distance between the first and second ends of the resonator is less than 5mm. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the resonator length of Thony to be less than 5mm as Thony has demonstrated the majority of the resonator length is much smaller than 5mm and further teaches the resonator length is a result effective variable enabling for a selection of a desired mode scheme (see MPEP 2144.05 II A/B).
Thony teaches the device outlined above, but does not teach a pump spot on the first surface of the gain element has a diameter less than 150 microns.  Feve teaches a pumping system for a q-switched laser (abstract) and additionally teaches the size of the pump spot directly affects the production of higher order transverse modes (col.8 line 67 – col.9 line 7). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a pumping diameter spot of 150um or less in the device of Thony as a means of optimizing the known system as Feve has demonstrated the pump spot size to be a result effective variable which directly influences the production of higher order transverse modes (Feve, col.8 line 67 – col.9 line 7; see also MPEP 2144.05 II A/B).
With respect to claims, 8, 23 and 24, Thony teaches the device outlined above, but does not teach a pump spot on the first surface of the gain element has a diameter less than 50 microns.  Feve teaches a pumping system for a q-switched laser (abstract) and additionally teaches the size of the pump spot directly affects the production of higher order transverse modes (col.8 line 67 – col.9 line 7). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a pumping diameter spot of 50um or less in the device of Thony as a means of optimizing the known system as Feve has demonstrated the pump spot size to be a result effective variable which directly influences the production of higher order transverse modes (Feve, col.8 line 67 – col.9 line 7; see also MPEP 2144.05 II A/B).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thony and Bao in view of Feve et al. (US 2007/0064747, hereafter ‘747).
With respect to claim 12, Thony teaches the device outlined above, but does not teach a power of the pump beam is controlled to shift the axial mode spectrum relative to a gain peak of the gain element.  ‘747 teaches a q-switched laser device (fig.1) and additionally teaches the power of the pump beam directly influences the axial mode spectrum relative to a gain peak ([0079]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to control the pump beam to control a shift of the axial mode spectrum relative to the gain curve as demonstrated by ‘747 in order to control the mode(s) produced and output by the laser device.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thony and Bao in view of Sulc et al. (“Nd:YAG/V:YAG microchip laser operating at 1338nm”, Applicant submitted prior art).
With respect to claim 13, Thony teaches the device outlined above, but does not teach the output beam of the passively q-switched laser has an M2 beam quality factor of less than or equal to 1.3. Sulc teaches an output beam of a passively q-switched laser has an M2 beam quality factor of less than or equal to 1.3 (pg.522 col.2 para.2). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Thony to obtain an M2 beam quality factor of less than or equal to 1.3 as demonstrated by Sulc in order to obtain a beam profile which is close to diffraction limited and Gaussian.

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thony and Bao and Sulc in view of Stiens et al. (US 8126023).
With respect to claim 9, Thony teaches the device outlined above, but does not teach a spacer positioned between the gain element and the saturable absorber element, the spacer including an aperture arranged to increase losses for higher order transverse modes and encourage single transverse mode operation. Stiens teaches a q-switched laser device (fig.1) and additionally teaches using an aperture to extinguish higher order transverse modes (col.10 lines 48-53) which can be considered a spacer located between the gain medium and rear mirror. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of an aperture in the device of Thony as demonstrated by Stiens in order to extinguish higher order modes and maintain stable TEM00 operation enabling better coupling to optics such as fibers.
Thony and Stiens do not specify the spacer/aperture is between the gain element and saturable absorber. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to rearrange the spacer/aperture position of Thony and Steins to be before the saturable absorber rather than after as the change in position would not materially affect the operation of the device and would allow for a desired cavity arrangement (see MPEP 2144.04 VI C).
With respect to claim 14, Thony teaches the device outlined above, but does not teach an aperture that encourages operation on a single transverse mode.  Stiens teaches a q-switched laser device (fig.1) and additionally teaches using an aperture to extinguish higher order transverse modes (col.10 lines 48-53). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of an aperture in the device of Thony as demonstrated by Stiens in order to extinguish higher order modes and maintain stable TEM00 operation enabling better coupling to optics such as fibers.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thony and Bao and Eichenholz in view of Biicher et al. (US 5210764).
With respect to claim 19, Thony, as modified by Bao, teaches the Q-switch, axial mode controlled laser, outlined above (see claim 1), including the gas analysis to occur over a distance based on returned light (abstract, fig.1), but does not specify the gas analysis to use a LIDAR method. Biicher teaches a q-switched laser outputting multiple wavelengths (fig.1) and further teaches that the LIDAR means is a way to preform gas analysis to determine contaminant concentrations (col.1 lines 25-36). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the gas analysis system of Thony (abstract) to make use of a LIDAR method to determine contaminant concentrations as demonstrated by Biicher.
Thony, as modified, teaches the device outlined above, but does not teach a method of determining a distance between a platform and a target, the method comprising: operating a passively Q-switched laser mounted on the platform in a series of pulses, measuring a first signal representative of a time one pulse in the series of pulses is emitted from the passive Q-switched laser; measuring a second signal representative of a time a reflection off the target of the one pulse in the series of pulses is received by a detector mounted on the platform; and determining a distance between the platform and the target based on a time difference between the first signal and the second signal.  Eichenholz further teaches using the q-switched laser in a LIDAR system (fig.1) including the emitting of multiple pulses ([0021]) and the detecting of the sending and receiving of the pulses ([0023, 38-40]) to/from a target to determine a distance to the target ([0041]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the laser of Thony with the method of Eichenholz in order to find the distance to far-away gas regoins to enable the LIDAR gas detection of Thony and Biicher.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following art is related to the instant application:
US 9515448, 7224707, 4953166, 2010/0309936.
CN 101030690, AU 2001292109.
Sulc et al. (“V:YAG saturable absorber for flash-lamp and diode pumped solid state lasers”, Proc. SPIE 5460, Solid State Lasers and Amplifiers, (1 September 2004)).

The following references demonstrate the related nature (analogous art) of gas detection/analysis systems used with LIDAR systems: EP 2109921 ([0001, 2]) and US 5210764 (col.1 lines 25-36).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828